Election/Restrictions
Claim 1, 3-4, 6-7, 9-10, 13-17 and 19-21 are allowable. The restriction requirement between Species I-VII, as set forth in the Office action mailed on 03/28/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/28/2019 is withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Abelbeck on 05/14/2021.

The application has been amended as follows: 

1. (Currently Amended) An exercise device comprising: 
a frame; 
a first and second crank system mounted on opposing sides of the frame adapted for positioning a user therebetween, each of the first and second crank systems having a first crank assembly rotatable about a first axis and a second crank assembly rotatable about a second axis with the first and second axes being displaced from the other; 
each of the first crank assemblies including a first crank arm and each of the second crank assemblies including a second crank arm; 
a pair of drive belt assemblies mechanically coupled to the pair of crank systems respectively, each drive belt assembly of the pair of drive belt assemblies being mechanically coupled to the first and second crank assemblies of the corresponding crank system for 360 degrees of synchronous rotation of the first and second crank assemblies, wherein each first crank arm of each first crank assembly is consistently maintained to be substantially parallel to and rotate in the same direction as the second crank arm of each second crank assembly by the corresponding drive belt assembly of the pair of drive belt assemblies; 

a pair of crank links, each of the pair of crank links pivotally coupled on one end to a respective one of the pedal arms and a second end pivotally coupled to the second crank arm of the corresponding second crank assembly,
wherein the pair of drive belt assemblies are connected to each other by a drive shaft that is rotatably connected to the frame and providing mechanical communication between the first crank system and the second crank system, the drive shaft being rotatable about a third axis different from the first and second axes. 
 
2. (Canceled)

3. (Currently Amended) The exercise device according to claim [[2]]- 1, further comprising a braking system in mechanical communication with the drive shaft, thus providing a resistance to movement of the first crank arm and the second crank arm of the first and second crank assemblies of both the first and second crank systems.  

4. (Previously Presented) The exercise device according to claim 1, wherein the first crank arm of the first crank system and the first crank arm of the second crank system are positioned 180 degrees out of phase with each other.  



7. (Previously Presented) The exercise device according to claim 1, wherein each of the drive belt assemblies includes a drive member selected from the groups consisting of a belt, roller chain, a synchronous belt, a v-belt and a poly-v belt.  

8. (Canceled) 

9. (Currently Amended) The exercise device according to claim 1, wherein the frame further comprising a base frame and a pair of support frames, each of the support frames supporting the first crank assembly and the second crank assembly of a respective one of the crank systems, each support frame being movably mounted to [[a]] the base frame, such that the orientation of the first axis and the second axis may be altered with respect to the base frame and thereby vary the path of the pedals.  

10. (Currently Amended) An exercise device comprising: 
a frame; 
a first drive defining a first crank system coupled to the frame and including a first crank arm rotatably coupled to a first support frame, a second crank arm rotatably coupled to the first support frame and a first control system providing the first crank arm being substantially parallel to and rotating in the same direction as the second crank arm of the first crank system; 
a second drive defining a second crank system coupled to the frame and including a third crank arm rotatably coupled to a second support frame, a fourth crank arm rotatably coupled to the second support frame and a second control system providing the third crank arm in 360 degrees of synchronous movement with the fourth crank arm, the third crank arm of the second 415/609,910crank system being parallel to and rotating in the same direction as the fourth crank arm of the second crank system¸ the first crank arm of the first crank system and the third crank arm of the second crank system being rotatable about a first axis, the second crank arm of the first crank system and the fourth crank arm of the second crank system being rotatable about a second axis displaced from the first axis, and the second drive being displaced from the first drive such that a user can be positioned between the first drive and the second drive; 
a drive shaft rotatably connected to the first drive and the second drive and providing mechanical communication between the first crank system and the  second crank system, the drive shaft being rotatable about a third axis different from the first and second axes; 
a first pedal arm including a pedal, the first pedal arm coupled directly to the first crank arm of the first crank system and a second pedal arm including a pedal, the second pedal arm coupled directly to the third crank arm of the second crank system; and 
second crank arm of the first crank system and a second crank link coupled directly to the second pedal arm and the fourth crank arm of the second crank system.  

12. (Canceled)

13. (Original) The exercise device according to claim 10, wherein the first crank link is movably coupled to the first pedal arm and the second crank link is movably coupled to the second pedal arm.  

14. (Original) The exercise device according to claim 13, wherein the first crank link is movably secured to a location on the first pedal arm in more than one position on the first pedal arm.  

15. (Currently Amended) The exercise device according to claim 10, wherein the frame comprises a base frame and wherein the first drive and the second drive are movable with respect to the base frame.  

16. (Currently Amended) The exercise device according to claim 15, wherein the first drive and the second drive are pivotally coupled to the base frame.  



18. (Canceled)

19. (Original) The exercise device according to claim 10, further comprising a braking system coupled to the drive shaft.  

20. (Previously Presented) The exercise device according to claim 10, further comprising a pair of drive handles each including an arm pivotally coupled to the frame; and a pair of handle links each having a first end pivotally coupled to a respective one of the first and second drives and a second end pivotally coupled to a respective drive handle.  

21. (Currently Amended) An exercise device comprising:
 a frame; 615/609,910 Kevin G Abelbeck 
a first and second crank system mounted on opposing sides of the frame adapted for positioning a user therebetween, each of the first and second crank systems having a first crank assembly rotatable about a first axis and a second crank assembly rotatable about a second axis with the first and second axes being displaced from each other; 

a first pedal arm including a pedal, the first pedal arm connected directly to the first crank arm of the first crank system and a second pedal arm including a pedal, the second pedal arm connected directly to the first crank arm of the second crank system; 
a pair of control systems 360 degrees uniform synchronous rotation of the first and second crank assemblies, wherein the first crank arm of each of the first crank assemblies is consistently substantially parallel to and rotating in the same direction as the corresponding second crank arm of each of the second crank assemblies, by way of the pair of control systems , the first crank arm of each of the first crank assemblies being rotatable about a first axis, and the second crank arm of each of the second crank assemblies being rotatable about a second axis displaced from the first axis; 
a pair of crank links, each crank link of the pair of crank links is pivotally coupled on one end directly to the corresponding first pedal arm and the second pedal arm and a second end of each crank link is pivotally coupled to the second crank arm of the corresponding second crank assembly, and 
a drive shaft rotatably connected between the pair of control systems, the drive shaft being rotatable about a third axis different from the first and second axes.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3-4, 6-7, 9-10, 13-17 and 19-21, the prior art of record fails to disclose, teach or render obvious an exercise device as detailed in claims 1, 10 and 21. Dey et al. (US 2009/0247371 A1), the closest prior art, substantially teaches the limitations of claims 1, 10 and 21. However, Dey is silent about the drive shaft being rotatable about a third axis different from the first and second axes. Furthermore, it would not have been obvious to modify Dey such that the drive shaft would be rotatable about a third axis different from the first and second axes without introducing hindsight. Jarvie (US 5,876,308), another close prior art substantially teaches the limitations of claims 1, 10 and 21. However, in Jarvie, the first crank arm and the second crank arm of each of the first and second cranks systems do not rotate in the same direction, rather the second crank arm of each of the first and second crank system rotates in the reverse direction compared to the direction of rotation of the first crank arm the corresponding crank system. Furthermore, modifying Jarvie such that the two crank arms of each of the first and second cranks systems rotate in the same direction, would destroy the purpose of Jarvie’s apparatus. As such, the claims are allowable over the teachings of the prior art. See attached PTO-892 for further pertinent prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note:
With respect to the “control system” providing 360 degrees uniform synchronous movement of the two crank arms in each of the crank systems, the corresponding structures recited in ¶ [0009] and ¶ [0039] of the original specification has been considered (also see “Claim Interpretation” portion recited on pages 2-3 of the Final-rejection dated 01/22/2021 for more details).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784